Per Curiam : The case of The People ex rel. Billings v. Bissell, Governor, 19 Ill. 229, is decisive of this motion. A writ of mandamus will not lie against the governor for the purpose indicated in the petition. And the petition being against two, as it cannot be sustained as to one of them, it must necessarily be denied as to both. Motion denied. Note by the Reporter.—Oral argument is not permitted upon a motion for an alternative writ of mandamus, it being governed, like other motions, by the twenty-third rule (to be found in this vol.); but upon the return of the alternative writ, oral argument is allowed, as in other cases..